Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In communications filed on 12/17/2021, claims 27-46 are presented for examination. Claims 27, 36, and 43 are independent.
Rejections of claims under Double Patenting is withdrawn in view of the Terminal Disclaimer filed 10/08/21.

Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim limitation: “observe behavior with the isolated execution environment of monitored processes including a particular process and processes in a monitoring circle relationship with the particular process, the monitoring circle relationship including a parent process to the particular process, any process in communication with a member of the monitoring circle relationship, and any process instantiated by a member of the monitoring circle relationship, the monitoring circle relationship observed by virtue of the monitoring circle relationship with the particular process" in combination with other limitations not taught by prior art taken alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432